 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   LAURA LYNN HAMMETT,                               Case No.: 19-CV-605 JLS (LL)
12                                    Plaintiff,
                                                       ORDER: (1) DENYING
13   v.                                                PLAINTIFF’S EX PARTE MOTION
                                                       TO LIMIT THE MOTIONS TO BE
14   MARY E. SHERMAN, et al.,
                                                       HEARD AT THE OCTOBER 24, 2019
15                                 Defendants.         HEARING TO THE SEVEN (7)
                                                       CATALOGUED IN ECF 46, AND
16
                                                       (2) GRANTING PLAINTIFF’S EX
17                                                     PARTE MOTION FOR LEAVE OF
                                                       THE COURT TO ALLOW THE
18
                                                       NON-ELECTRONIC FILING OF
19                                                     TWO (2) EXHIBITS
20
                                                       (ECF Nos. 53, 57)
21
22         Presently before the Court are Plaintiff Laura Lynn Hammett’s Ex Parte Motions
23   (1) to Limit the Motions to be Heard at the October 24, 2019 hearing to the seven (7)
24   Catalogues in ECF No. 46 (“Hearing Ex Parte,” ECF No. 53), and (2) for Leave of the
25   Court to Allow the Non-electronic Filing of Two (2) Exhibits Which Are Not Convertible
26   to Electronic Form Pursuant to Electronic Case Filing Procedures Manual Section 2k in
27   Regard to Opposition to Sherman Defendants’ Motion to Dismiss, ECF No. 40 (“Non-
28   Electronic Filing Ex Parte,” ECF No. 57).

                                                   1
                                                                              19-CV-605 JLS (LL)
 1          In the Hearing Ex Parte, Plaintiff requests that the Court hear only her motion for
 2   sanctions (ECF No. 45) and motion to compel the Clerk to enter default (ECF No. 29) and
 3   Defendants’ motions (ECF Nos. 18, 19, 37, 40, 41) on October 24, 2019, and to continue
 4   the hearing on the motions for attorneys’ fees (ECF Nos. 49, 54) to another date. Hearing
 5   Ex Parte at 2–3.
 6          “The Court has inherent power to control its docket ‘in a manner which will promote
 7   economy of time and effort for itself, for counsel, and for litigants.’” In re Galena
 8   Biopharma, Inc. Derivative Litig., 83 F. Supp. 3d 1033, 1042 (D. Or. 2015) (quoting
 9   CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)). The Court has determined that
10   hearing together all motions stemming from Defendants’ responses to Plaintiff First
11   Amended Complaint will best promote these interests. Although the Court understands
12   that Plaintiff must respond to several motions, these motions present several overlapping
13   issues that Plaintiff may adequately address within the forty pages granted her.
14   Accordingly, the Court DENIES Plaintiff’s Hearing Ex Parte (ECF No. 53).
15          In her Non-Electronic Filing Ex Parte, Plaintiff requests leave to file non-
16   electronically two tapes of voicemail messages. Non-Electronic Filing Ex Parte at 2–3.
17   Without making a ruling as to the admissibility of Plaintiff’s proposed exhibits,1 the Court
18   GRANTS the Non-Electronic Filing Ex Parte (ECF No. 57). Plaintiff SHALL LODGE
19   a compact disc (“CD”) or digital versatile disc (“DVD”) containing the aforementioned
20   exhibits and SHALL PROVIDE a courtesy copy of the CD or DVD to the Court.
21          IT IS SO ORDERED.
22
23   Dated: September 9, 2019
24
25
26
27   1
      “Generally, district courts may not consider material outside the pleadings when assessing the sufficiency
28   of a complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure.” Khoja v. Orexigen
     Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018).

                                                         2
                                                                                             19-CV-605 JLS (LL)
